Title: From Thomas Jefferson to Peyton Short, 16 October 1799
From: Jefferson, Thomas
To: Short, Peyton



Dear Sir
Monticello Oct. 16. 99.

Inclosed is a letter I lately recieved for you from your brother, which doubtless informs you he is in good health. I also inclose you a paper he forwarded me shewing his title to 656. as. of military lands he bought of Capt. Paskie. he says he has before written to you on this subject and desires me to send on this paper to you. you know that Colo. Skipwith had for some time the management of certain lands of his here. he is extremely anxious there should be a settlement with Colo. Skipwith, and (knowing I could not undertake it, & besides that I know nothing [of] the transactions) he wrote me that he would request you; the first time you should come into the state, to undertake this settlement for him with Colo. Skipwith. I [sinc]erely wish you could make it convenient to do this, as the longer it lies over the more difficult it will become. should you undertake it I will furnish you with […] extracts from Colo. Skipwith’s letters to him, which he has sent me, and which will throw great light on the subject. I have no doubt you are getting his Western lands on a proper footing, & will of course advise him thereof. Colo. Skipwith was lately here in good health. report referred his visit to mrs Farley’s presence in this neighborhood, [&] his intended visit to Williamsburg on her return corroborates the report. I hope the watches I forwarded by mr Fowler from mr Short to his sisters got safe to hand. I am with great esteem Dear Sir
Your most obedt. servt

Th: Jefferson

 